Mr. Justice Leech delivered the opinion of the court: This is a claim for damages to property belonging to the claimants as trustees of Local No. 473 of the United Mine Workers of America, located at LaSalle, Illinois. The facts in this case were investigated by J. M. McCoy, chief clerk of the Division of Highways of the Department of Public Works and Buildings and from the report of J. M. McCoy, we find that the property described in the statement of claim was damaged to the extent of $1,025.00. We therefore award the claimant the sum of $1,025.00.